Citation Nr: 0940900	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-21 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:  Peter J. Meadows, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a decision of October 2000, the RO concluded 
that new and material evidence had not been presented to 
reopen a claim for service connection for migraine headaches.  
A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge. 

In a decision of November 2005, the Board denied the issue.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Subsequently, in 
January 2007, the Secretary of Veterans Affairs (Secretary) 
and the Veteran, though his former attorney, filed a Joint 
Motion for Remand.  The Court granted that motion later that 
month.  

The appeal was remanded by the Board in August 2007.  In July 
2008, the Board issued a decision denying the appeal.  The 
Veteran again appealed to the Court.  In April 2009, the 
parties filed a Joint Motion requesting that the Board's 
decision vacated and the matter be remanded for further 
action.  The Court granted that request in an order issued in 
May 2009.  The case has now been returned to the Board for 
further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for service connection for migraine 
headaches was previously denied by the RO in June 1964 and 
February 1965 on the basis that the service records made no 
mention of a claimed head injury and a VA examiner in April 
1964 concluded that there was no connection between the 
alleged head injury and the current migraine headaches.  The 
Veteran was notified in writing of the decisions, and he 
filed a notice of disagreement, but he did not perfect an 
appeal within the applicable time limit.

2.  The evidence received subsequent to the February 1965 
rating decision includes medical opinions regarding a nexus 
between a current disability and a claimed injury in service, 
as well as lay evidence of continuity of symptomatology since 
service.

3.  The additional evidence is not cumulative and redundant, 
it bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for migraine headaches.


CONCLUSION OF LAW

New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran was 
previously afforded notification letters in July 2001, July 
2002, November 2003 and October 2007.  The Board also notes 
that the Veteran has been informed through the letter of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Moreover, in light of the favorable 
disposition of the request to reopen the claim, any failure 
to meet the duty to notify is harmless.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
Veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant's claim for service connection for migraine 
headaches was previously denied by the RO in June 1964 and 
February 1965 on the basis that the service records made no 
mention of a claimed head injury and a VA examiner in April 
1964 concluded that there was no connection between the 
alleged head injury and the current migraine headaches.  

The evidence which was of record at the time of the original 
decisions included the service medical records which 
reflected that the Veteran reported complaints of headaches 
September 1944 and again in May and June 1945.  A record 
dated later in June 1945 indicated that the Veteran was 
improved.  

The service medical records do not contain any diagnosis of a 
chronic disorder such as migraine headaches.  There was also 
no mention of a head injury.  The report of a medical 
examination conducted in July 1946 for the purpose of 
separation from service shows that there were no notations 
pertaining to headaches.  It was noted that there were no 
neurological diagnoses.  

The previously considered evidence also included a VA 
examination report dated in January 1964.  The report shows 
that the Veteran complained of having severe headaches.  A 
special VA neuropsychiatric examination report dated in April 
1964 noted that the Veteran said that his headaches had been 
periodic since 1945.  He said that they were associated with 
an alleged head injury in service.  Symptoms of blurry vision 
and nausea were also noted.  He reported that the injury 
occurred on an airplane when it hit an air pocket.  He was 
vague as to when, following the injury, the headaches began.  
It was noted that an EEG and a skull X-ray showed no positive 
findings.  The impression was migraine, from history, medical 
treatment documentation not yet available.  The examiner 
stated that "At this time, I see no connection medically 
between the alleged head injury and the migraine."  

An associated VA radiology report dated in January 1964 
reflects that an X-ray of the Veteran's skull was interpreted 
as showing no evidence of recent or residual trauma of the 
vault of the skull.  

A memorandum dated in April 1964 from the Chief of outpatient 
service at a VA hospital reflects that "Complete 
neurological and psychiatric examination, including an EEG 
and skull X-rays, indicates at this time that there is no 
relationship between the head injury and present complaints 
of headaches diagnosed as migraine."  

A VA Request For Information form dated in June 1964 reflects 
that the VA requested additional service records, to include 
sick call records and morning reports.  However, it was 
reported by the Military Personnel Records Center that no 
medical records were found.  

In the rating decision of June 1964, the RO noted that the 
service records made no mention whatsoever of the alleged 
head injury claimed by the Veteran.  The RO further noted 
that when examined by the VA it was concluded that there was 
no connection between migraine headaches noted on the VA 
examination and the alleged head injury.  Accordingly, the RO 
concluded that migraine headaches were not incurred in or 
aggravated by service.  The Veteran was notified of the 
decision and he filed a notice of disagreement in October 
1964.  The RO issued a statement of the case in December 
1964.  

The Veteran subsequently submitted a lay statement from L.J. 
dated in November 1964.  The statement was to the effect that 
he served with the Veteran and recalled that the Veteran 
complained of headaches and being on sick call.  He further 
stated that he believed that the Veteran had been 
hospitalized in service.  The RO subsequently confirmed 
through the Military Personnel Records Center that L.J. had 
served in the same organization as the Veteran until July 28, 
1945.  Nevertheless, in a decision of February 1965, the RO 
confirmed the denial of service connection for migraine 
headaches.  The RO issued a supplemental statement of the 
case in March 1965, but the Veteran did not submit a 
substantive appeal.  The rating decisions are therefore 
final.  38 U.S.C.A. § 7105(c).

The Veteran has requested that his claim for service 
connection for migraine headaches be reopened.  As was noted 
above, a final rating or Board decision may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Therefore, this new version does not apply to 
the claim for migraine headaches as the Veteran's request to 
reopen that particular claim was received in January 2000.  

Under the previous version of 38 C.F.R. § 3.156(a), "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

The additional evidence which has been presented includes 
testimony given by the Veteran which is to the effect that he 
sustained a head injury in service and subsequently developed 
a chronic headache.  

A written statement from the Veteran's wife received in 
November 2007 is to the effect that the Veteran had been 
suffering from migraine headaches since August 1946.  The 
Board also notes that the Veteran has submitted a lay 
statement from his brother dated March 2001 which is to the 
effect that he recalled that the Veteran did not have 
migraine headaches before service, but often complained of 
such headaches after his release from service.  He concluded 
that this condition was the result of an accidental blow to 
the head which occurred while the Veteran was in service 
during World War II.  Similarly, the Veteran has presented a 
new written statement from L.J. dated in May 2000.  

The Board notes that the Veteran has presented a letter from 
Juan Falla, M.D., dated in September 2003 in which the doctor 
reports that the Veteran has been under his care since 
October of 1997.  He stated that he had treated the Veteran 
for numerous problems, including migraine headaches.  He 
stated that "It is my opinion that it is as likely as not 
that [the Veteran's] headaches are related to trauma he 
sustained while in the military."  Dr. Falla presented a 
similar written statement in March 2007.  He stated that 
studies indicated that migraine headaches can begin after 
head trauma, and that because of his history it was likely 
that the Veteran's headaches fell into that category, and 
they were likely related to the trauma that he sustained 
while in the military.  

Finally, the Veteran has presented a medical opinion dated in 
October 2009 from Gary L. Winfield, M.D., which is to the 
effect that he agreed with Dr. Falla's statement that 
indicated that the Veteran's migraine headaches were likely 
related to head trauma in service.  

The Board notes that the evidence received subsequent to the 
February 1965 rating decision includes medical opinions 
regarding a nexus between a current disability and a claimed 
injury in service, as well as lay evidence of continuity of 
symptomatology since service.  In the Joint Motion, the Board 
was instructed that, for the purpose of determining whether 
the claim had been reopened, the Board must presume the 
credibility of the additional evidence that had been 
presented.  On that basis, the Board finds that additional 
evidence is not cumulative and redundant, it bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for migraine headaches.  Accordingly, 
the Board concludes that new and material evidence has been 
presented to warrant reopening the claim of entitlement to 
service connection for migraine headaches.  


ORDER

The claim for service connection for migraine headaches is 
reopened.


REMAND

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

In the present case, the evidence includes many service 
medical records, such as the ones noting complaints of 
headaches discussed above.  However, the service medical 
records which are currently of record do not contain any 
mention of a head injury.  Significantly, the Veteran has 
reported that he was hospitalized as an inpatient for two 
days or more for treatment at the Lincoln Army Airfield in 
Nebraska in the Fall of 1945.  The Board notes that inpatient 
treatment records are sometimes stored separately from the 
Veteran's other service medical records.  Accordingly, a 
remand is required.

The Board also finds that a VA medical examination and 
opinion would be useful in assessing the claim.  The VA has a 
duty to afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, objective evidence of symptoms 
in service, and a lay evidence indicating continuity since 
service.  In light of these factors, the Board concludes that 
an examination is required to determine the likelihood that 
the current problems are related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain the records 
pertaining to the reported 
hospitalization at the Army Air Field in 
Nebraska in the Fall of 1945 from the 
National Personnel Records Center.  The 
Board notes that service hospitalization 
records and mental health treatment 
records are sometimes stored separately 
from a Veteran's other service medical 
records, and a specific request should be 
made for such separately stored records.  

2.  Regardless of whether any additional 
service medical records are obtained, a 
VA examination should be conducted by a 
neurologist to determine the nature and 
etiology of any headache disorder that 
the Veteran may have.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner, and review of 
the file must be confirmed in the 
examination report.  The examination 
should include all necessary specialized 
examinations, tests and studies.  
Following the examination and in 
conjunction with a complete review of the 
claims folder, the examiner should render 
an opinion as to whether it is as likely 
as not that any headache disorder found 
on examination is related to the 
Veteran's military service.  
Specifically, the examiner should address 
the likelihood that the headaches noted 
in the service medical records 
represented the onset of a current, 
chronic headache disorder.  In rendering 
this opinion, the examiners' attention is 
directed to the medical opinions that 
have already been associated with the 
Veteran's claims folder.  The examiner 
should specifically discuss those 
opinions in the report.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


